DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first tooth includes a first tip fixed thereto” and that “the second tooth includes a second tip fixed thereto” as in lines 1-2 and 4 of claim 13; and the “each first tooth includes a first cutting insert mechanically attached to the first tooth” and that “each of the second tooth includes a second cutting insert mechanically attached to the second tooth” on lines 1-2 and 4-5 respectively on claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites on lines 1-2 and 4-5 respectively that “each first tooth includes a first cutting insert mechanically attached to the first tooth” and that “each of the second tooth includes a second cutting insert mechanically attached to the second tooth”.  The metes and bounds of the claim are unclear.  It is unclear how the first tooth can include a first cutting insert.  Are there two cutting inserts, one being mechanically attached to the other?  Or is it that the cutting tooth is a cutting insert attached to a pocket?  The same applies for the second tooth and second cutting insert.  Additionally, what are the metes and bounds of something that is “mechanically attached” to something?  Is it bonded? Clamped? Screwed? Bolted? Adhered?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nedzlek et al. US 2012/0155977 (hereafter—Nedzlek--).
In regards to claim 1, Nedzlek discloses (as on Figure 2) a rotary cutting tool having a rotational axis (112), the tool comprising: a shank (104); and a body (102) extending axially outwardly from the shank, the body (102) having a plurality of first teeth (320d), and a plurality of second teeth (320b), the first teeth (320d) and second teeth (320b) are alternately arranged and spaced apart from one another around a circumference (see Figures 10-13); wherein each first tooth (320d) includes a primary cutting edge (322c) disposed at a primary angle (θ1) relative to the rotational axis (112) and a tertiary cutting edge (322a) disposed at a tertiary angle (θ3) relative to the rotational axis (112); and wherein each second tooth includes (320b) a secondary cutting edge (322b) disposed at a secondary angle (θ2) relative to the rotational axis (112); and wherein the secondary cutting edge (322b) is disposed axially between the primary cutting edge and the tertiary cutting edge (in the same manner as presented by the Applicant, see Figures 12 and 13).
In regards to claim 2, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek discloses that the secondary angle (θ2) is different from the primary angle (θ1) and the tertiary angle (θ3) (see paragraph [0027] and [0037]).
claim 3, Nedzlek discloses that rotary cutting tool of claim 2, Nedzlek discloses that the primary angle (θ1) is different from the tertiary angle (θ3) (see paragraph [0027] and [0037] where Nedzlek states that all angles are different).
In regards to claim 4, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek discloses that the primary cutting edge (322c) and the tertiary cutting edge (322a) are axially separated from one another (in the same manner as presented by Applicant, see Figure 13 of Nedzlek).
In regards to claim 5, Nedzlek discloses that rotary cutting tool of claim 4, Nedzlek discloses that the primary cutting edge (322c) and the secondary cutting edge (322b) axially intersect one another (in the same manner as presented by Applicant, see Figures 12 and 13 of Nedzlek and note that axially, the primary cutting edge 322c intersects at a portion with secondary cutting edge 322b).
In regards to claim 6, Nedzlek discloses that rotary cutting tool of claim 4, Nedzlek discloses that the tertiary cutting edge (322a) and the secondary cutting edge (322b) axially intersect one another (in the same manner as presented by Applicant, see Figures 12 and 13 of Nedzlek and note that axially, the tertiary cutting edge 322a intersects at a portion with secondary cutting edge 322b).
In regards to claim 7, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek discloses that the rotary cutting tool further comprises a plurality of flutes, each said flute disposed between an adjacent one said first tooth and a one said second tooth (see Figures 2-4, 6 and 10, and refer to chip pocket 170).
In regards to claim 10, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek discloses that the tool further comprises a first axial end (shank end) and a second axial end (machining end) opposite the first axial end, and the shank (104) extends between the first axial end and the body (102); and the plurality of first teeth and the plurality of second teeth are disposed within a first cutter head portion (106), and the body (102) includes a second cutter 
In regards to claim 11, Nedzlek discloses that rotary cutting tool of claim 10, Nedzlek discloses that the second cutter head portion (108) includes a reamer (110).
In regards to claim 15, Nedzlek discloses (as on Figure 2) a rotary cutting tool having a rotational axis (112), the tool comprising: a shank (104); and a body (102) having a plurality of first teeth (320d), and a plurality of second teeth (320b), the first teeth (320d) and second teeth (320b) are alternately arranged and spaced apart from one another around a circumference (see Figures 10-13); wherein each first tooth (320d) includes a primary cutting edge (322c) disposed at a primary angle (θ1) relative to the rotational axis (112) and a tertiary cutting edge (322a) disposed at a tertiary angle (θ3) relative to the rotational axis (112); and wherein each second tooth includes (320b) a secondary cutting edge (322b) disposed at a secondary angle (θ2) relative to the rotational axis (112); and wherein the primary cutting edge (322c), the secondary cutting edge (322b), and the tertiary cutting edge (322a) are configured such that rotation of the tool and engagement of the tool into a workpiece causes: the primary cutting edge and the secondary cutting edge to form a primary surface and a secondary surface in a work piece, the primary surface and the secondary surface contiguous with one another; and the tertiary cutting edge to form a tertiary surface in the work piece, the secondary surface and the tertiary surface contiguous with one another; and the primary surface axially separated from the tertiary surface (in the same manner as presented by the Applicant, see Figures 12 and 13). 
In regards to claim 16, Nedzlek discloses that rotary cutting tool of claim 15, Nedzlek discloses that the secondary angle (θ2) is different from the primary angle (θ1) and the tertiary angle (θ3) (see paragraph [0027] and [0037]); the primary angle (θ1) is different from the tertiary angle (θ3) (see paragraph [0027] and [0037] where Nedzlek states that all angles are different) and the primary cutting edge (322c) and the tertiary cutting edge (322a) are axially separated from one another (in the same manner as presented by Applicant, see Figure 13 of Nedzlek).
claim 17, Nedzlek discloses that rotary cutting tool of claim 15, Nedzlek discloses that the primary cutting edge (322c) and the secondary cutting edge (322b) axially intersect one another (in the same manner as presented by Applicant, see Figures 12 and 13 of Nedzlek and note that axially, the primary cutting edge 322c intersects at a portion with secondary cutting edge 322b) and the tertiary cutting edge (322a) and the secondary cutting edge (322b) axially intersect one another (in the same manner as presented by Applicant, see Figures 12 and 13 of Nedzlek and note that axially, the tertiary cutting edge 322a intersects at a portion with secondary cutting edge 322b).
In regards to claim 18, Nedzlek discloses that rotary cutting tool of claim 15, Nedzlek discloses that the rotary cutting tool further comprises a plurality of flutes, each said flute disposed between an adjacent one said first tooth and a one said second tooth (see Figures 2-4, 6 and 10, and refer to chip pocket 170).
In regards to claim 19, Nedzlek discloses that rotary cutting tool of claim 15, Nedzlek discloses that the tool further comprises a first axial end (shank end) and a second axial end (machining end) opposite the first axial end, and the shank (104) extends between the first axial end and the body (102); and the plurality of first teeth and the plurality of second teeth are disposed within a first cutter head portion (106), and the body (102) includes a second cutter head portion (108) extending from the second axial end toward the first cutter head portion (106).
In regards to claim 20, Nedzlek discloses that rotary cutting tool of claim 19, Nedzlek discloses that the second cutter head portion (108) includes a reamer (110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek et al. US 2012/0155977 (hereafter—Nedzlek--) as applied to claim 7 above and in further view of Hall US 5,816,753.
In regards to claims 8-9, Nedzlek discloses that rotary cutting tool of claim 7, although the drawings of Nedzlek suggest there are one of more coolant passages extending within the body (refer to the holes disposed around 108) the passages in fluid communication with an exit port disposed within a flute, Nedzlek fails to explicitly disclose this.  
However, Hall teaches that it is well known in the art of material removal to have one or more coolant passages 102/104 extending within a body 20, including at least one passage 104 in fluid communication with an exit port disposed within a flute 56/58.  See Figures 1 and 4, for example.  By providing coolant passageways that extend through passages 102-104 into flutes 56/58 to dissipate the heat, lubricate the parts, and provide means for flushing the remove metal from a workpiece when machining (see col 5, lines 50-64).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Nedzlek’s rotary cutting tool to include one of more coolant passages extending within the body, the passages in fluid communication with an exit port disposed within a flute as taught by Hall to dissipate the heat, lubricate the parts, and provide means for flushing the remove metal from a workpiece when machining.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek et al. US 2012/0155977 (hereafter—Nedzlek--) as applied to claim 1 above and in further view of Bozkurt US 2013/0216318.
In regards to claims 12, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek also discloses the tool comprises a first portion (refer to portion that has shank 104) and a second portion (refer to portion that has 106) that are fixed to one another (see Figure 4), the first portion including the shank (104) and at least a segment of the body (102) (see Figure 4), wherein the first portion is formed of a first material and the second portion is formed of a second material.
However, Nedzlek fails to disclose that the first material (on the first portion) is different from the second material (on the second portion).
Nevertheless, Bozkurt teaches that it is well known in the art of rotary cutting tools to have a rotary cutting tool (see Figure 3) having a first portion (130) and a second portion (132) that are fixed to one another (see Figure 3), the first portion including a shank and at least a segment of a body (135) (see Figure 3), wherein the first portion is formed of a first material and the second portion is formed of a second material, the first material is different from the second material (see paragraph [0011]) since different materials with varying characteristics in terms of hardness, vibration damping, weight, temperature resistance, etc. can be expediently and advantageously combined with each other in this structural design.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was made to have the first material of the first portion and the second material of the second portion of Nedzlek, be different based on the teachings of Bozkurt as desired depending on their structural design, hardness, vibration damping, etc. characteristics.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek et al. US 2012/0155977 (hereafter—Nedzlek--) as applied to claim 1 above and in further view of WO 2018/167944 (hereafter—WO’944--).
In regards to claim 13, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek discloses that each first tooth (320d) having the primary cutting edge (322c) and the tertiary cutting edge (322a); and wherein each second tooth (320b) having the secondary cutting edge (322b).
However, Nedzlek fails to explicitly disclose that each first tooth has a first tip fixed thereto and that each second tooth includes a second tip fixed thereto.
Nevertheless, WO teaches that it is well known in the art of rotary cutting tools to have first and second teeth, each having a first and second tips (diamond) respectively fixed thereto (see Figure 6, refer to 33 and 35) for lengthening service life of the teeth (see paragraphs [0018] and [0039] of the Machine Translation attached).
Accordingly, it would have been obvious to a person having ordinary skill in the art of rotary cutting tools, to have first and second tips (i.e. diamond tips) fixed on each of the first and second teeth of Nedzlek, as taught by WO’944 in order to have the service life of the each tooth to be lengthen.
In regards to claim 14, Nedzlek discloses that rotary cutting tool of claim 1, Nedzlek discloses that the first tooth is a first cutting insert that has the primary cutting edge and the tertiary cutting edge; and that the second tooth is a second cutting insert having the secondary cutting edge
However, Nedzlek fails to disclose that the first and second cutting inserts are mechanically attached.
Nevertheless, WO’944 teaches that it is well known in the art of rotary cutting tools to have a first and second cutting inserts (36) being mechanically attached for easy replacement 
Accordingly, it would have been obvious to a person having ordinary skill in the art of rotary cutting tools, to have Nedzlek’s first and second cutting inserts to be mechanically attached for easy replacement when worn out and permit the reuse of the tool body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pawlik US 6,325,575 discloses at least the limitations of claims 1 and 15 where a valve cutter has replaceable and mechanically attached first and second cutting inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722